
	
		I
		111th CONGRESS
		1st Session
		H. R. 442
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide an amnesty period during which veterans and
		  their family members can register certain firearms in the National Firearms
		  Registration and Transfer Record, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Heritage Firearms Act of
			 2009.
		2.Amnesty period for
			 veterans to register qualifying firearms
			(a)RegistrationSubject
			 to such regulations as the Attorney General may prescribe, the applicable
			 veteran or a member of the family of such a veteran, who owns and possesses a
			 qualifying firearm, may register the firearm in the National Firearms
			 Registration and Transfer Record (described in section 5841 of the Internal
			 Revenue Code of 1986) during the amnesty period.
			(b)Qualifying
			 firearm
				(1)In
			 generalFor purposes of this section, the term qualifying
			 firearm means any firearm which was acquired—
					(A)before October 31,
			 1968; and
					(B)by a veteran,
			 while the veteran was a member of the Armed Forces and was stationed outside
			 the continental United States.
					(2)Presumption of
			 validityIn the absence of clear and convincing evidence to the
			 contrary, the Attorney General shall accept as true and accurate any affidavit,
			 document, or other evidence submitted by an individual to establish that a
			 firearm meets the requirements of paragraph (1).
				(c)HearingsIf
			 the Attorney General determines that an individual may not register a firearm
			 under subsection (a) during the amnesty period, the Attorney General, on the
			 request of such individual, shall—
				(1)provide the
			 individual any evidence on which the Attorney General’s decision is based;
			 and
				(2)promptly hold a
			 hearing to review the determination.
				(d)Limited
			 immunity
				(1)Criminal
			 liability under title 18An individual who registers a firearm
			 under subsection (a) of this section—
					(A)shall be treated,
			 for purposes of subsections (a)(3) and (o) of section 922 of title 18, United
			 States Code, as having lawfully acquired and possessed the firearm before the
			 date of the enactment of chapter 44 of such title and of each provision of that
			 chapter; and
					(B)shall not be liable
			 for any violation of that chapter which—
						(i)is
			 based solely on the ownership, possession, transportation, importation, or
			 alteration of the firearm by the individual; and
						(ii)occurred before
			 or concurrent with the registration.
						(2)Criminal
			 liability under internal revenue codeExcept as provided in
			 paragraph (3), an individual who registers a firearm under subsection (a) shall
			 not be liable for a violation of chapter 53 or 75 of the Internal Revenue Code
			 of 1986 with respect to the firearm which occurred before or concurrent with
			 the registration.
				(3)Transfer tax
			 liabilityParagraph (2) shall not affect the liability of any
			 individual for any transfer tax imposed under section 5811 of the Internal
			 Revenue Code of 1986.
				(4)Attempts to
			 registerIn the case of an applicable veteran or a member of such
			 a veteran’s family who attempts to register a qualifying firearm in the
			 National Firearms Registration and Transfer Record at a time other than during
			 the amnesty period, paragraphs (1), (2), and (3) shall apply with respect to
			 the individual if the individual surrenders the firearm to a law enforcement
			 agency not later than 30 days after notification by the Attorney General of
			 potential criminal liability for continued possession of the firearm.
				(e)ForfeitureA
			 firearm registered under subsection (a) shall not be subject to seizure or
			 forfeiture under chapter 53 or 75 of the Internal Revenue Code of 1986 or
			 chapter 44 of title 18, United States Code, for a violation of any such chapter
			 with respect to the firearm which occurred before or concurrent with the
			 registration.
			(f)Notice; forms;
			 mailbox rule
				(1)Notice of
			 amnesty periodThe Attorney General shall provide clear printed
			 notices providing information regarding the amnesty period and registering a
			 firearm during the period. To the extent feasible, the Attorney General shall
			 ensure that the notices are posted in post offices, law enforcement buildings,
			 buildings of the Department of Veterans Affairs, and businesses of licensed
			 firearms dealers.
				(2)FormsThe
			 Attorney General shall make available any forms necessary for registering a
			 firearm in the National Firearms Registration and Transfer Record. To the
			 extent feasible, the Attorney General shall make such forms available in the
			 locations referred to in paragraph (1) and through the website for the Bureau
			 of Alcohol, Tobacco, Firearms, and Explosives.
				(3)Mailbox
			 ruleFor purposes of this section, the Attorney General shall
			 treat any form that is postmarked during the amnesty period as received during
			 the amnesty period.
				(g)DefinitionsIn
			 this section:
				(1)Amnesty
			 periodThe term amnesty period means the 90-day
			 period beginning on the date that is 90 days after the date of the enactment of
			 this Act.
				(2)FirearmThe
			 term firearm has the meaning given the term in section 5845 of the
			 Internal Revenue Code of 1986, except that the term does not include—
					(A)any device
			 described in subsection (f)(1) of such section; or
					(B)any combination of
			 parts—
						(i)designed or
			 intended for use in converting any device into a device described in
			 subparagraph (A); or
						(ii)from which a
			 device described in subparagraph (A) may be readily assembled.
						(3)Applicable
			 veteranThe term applicable veteran
			 means, with respect to a firearm, the veteran referred to in subsection (b)(1)
			 with respect to the firearm.
				(4)VeteranThe
			 term veteran has the meaning given such term in section 101(2) of
			 title 38, United States Code.
				(5)Family
					(A)In
			 generalThe term family means, with respect to a
			 veteran, any grandparent of the veteran or of any spouse of the veteran, any
			 lineal descendant of any such grandparent, and any spouse of any such lineal
			 descendant.
					(B)Special
			 rulesFor purposes of
			 subparagraph (A):
						(i)A
			 spouse of an individual who is legally separated from the individual under a
			 decree of divorce or separate maintenance shall be treated as the spouse of the
			 individual.
						(ii)Individuals
			 related by the half blood or by legal adoption shall be treated as if they are
			 related by the whole blood.
						(6)Continental
			 united statesThe term continental United States
			 means the several States and the District of Columbia, but does not include
			 Alaska or Hawaii.
				3.Transfer of
			 firearms to museums
			(a)Transfer of
			 forfeited firearms to museums
				(1)In
			 generalThe Attorney General shall transfer each firearm which
			 has been forfeited to the United States to the first qualified museum that
			 submits a request for the firearm in such form and manner as the Attorney
			 General may specify.
				(2)Destruction of
			 forfeited firearms prohibitedThe Attorney General shall not
			 destroy any firearm which has been forfeited to the United States until the end
			 of the 5-year period beginning on the date of the forfeiture.
				(3)Catalogue of
			 firearmsWith respect to each firearm that is available to be
			 transferred to a museum under paragraph (1), the Attorney General shall, not
			 later than 60 days after the forfeiture of the firearm, publish information
			 which identifies the firearm (including a picture) on the web page of the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives. The information shall be
			 available to the public without cost and without restriction.
				(4)Registration of
			 firearmsAny firearm transferred under paragraph (1) to a
			 qualified museum shall be registered to the transferee in the National Firearms
			 Registration and Transfer Record (described in section 5841 of the Internal
			 Revenue Code of 1986).
				(5)FirearmIn
			 this subsection, the term firearm means any firearm (as defined in
			 section 2(g)(2) of this Act) which is treated as a curio or relic under chapter
			 44 of title 18, United States Code.
				(6)Qualified
			 museumIn this subsection, the term qualified museum
			 means—
					(A)any museum owned or
			 operated by a unit of Federal, State, or local government; and
					(B)any museum
			 which—
						(i)is
			 open to the public;
						(ii)is
			 incorporated as a not-for-profit corporation under applicable State law;
						(iii)may possess a
			 firearm in the collection of the museum under the laws of the State in which
			 the collection is displayed;
						(iv)holds a license
			 under chapter 44 of title 18, United States Code, as a collector of curios or
			 relics; and
						(v)certifies to the
			 Attorney General that—
							(I)the museum is not
			 engaged in the trade or business of buying or selling firearms;
							(II)with respect to
			 the transfer of any firearm under paragraph (1), the museum is not requesting
			 the transfer of the firearm for purpose of sale; and
							(III)the museum
			 shall, not later than 90 days after the museum ceases operations, file an
			 application pursuant to chapter 53 of the Internal Revenue Code of 1986 to
			 transfer any machinegun transferred to the museum under paragraph (1) to an
			 entity or person who may lawfully possess the machinegun under section 922(o)
			 of title 18, United States Code, or abandon the machinegun to Federal, State,
			 or local law enforcement authorities.
							(b)Transfer of
			 machineguns to museumsSection 922(o)(2) of title 18, United
			 States Code, is amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)by
			 redesignating subparagraph (B) as subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)a transfer to or
				by, or possession by, a museum that is open to the public and incorporated as a
				not-for-profit corporation under applicable State law;
				or
						.
				
